UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION SHAWN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00231-LMB-1)


Submitted:   August 27, 2013                 Decided:   August 30, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Hughes, LAW OFFICES OF D. CRAIG HUGHES, Houston, Texas,
for Appellant.     Neil H. MacBride, United States Attorney,
Alexandria, Virginia, Richard D. Cooke, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Shawn Anderson pled guilty pursuant to a plea

agreement     to   one     count    of    conspiracy      to    distribute     five

kilograms     or   more    of   cocaine,      in    violation     of   21    U.S.C.

§§ 841(a)(1),      846    (2006).     Anderson      was   sentenced    to    twenty

years’ imprisonment, the statutory minimum sentence based on a

prior felony drug conviction.            Finding no error, we affirm. 1

            Anderson       contends       counsel     was      ineffective       for

providing false assurances and misleading advice and that his

effectiveness was stunted because he was suffering from non-

Hodgkin’s lymphoma causing him to take numerous medications.                      He

further contends that he proclaimed his innocence to counsel

asserting that he was never part of the charged conspiracy but

that counsel never investigated his version of events.                      Anderson

also contends that his guilty plea was the result of coercion

from counsel and the Government that rose after the motion to

suppress was filed.          He was told that if he followed through

with the suppression motion, the proposed plea agreement would

be withdrawn.       He claims he was also told that the Government

would not seek the increased statutory sentence.                   Anderson also

claims counsel told him his Guidelines sentence would be 97 to

     1
       Because this is an appeal from the a final judgment of
conviction, the Government’s claim that the appeal cannot
proceed without a certificate of appealability is without merit.



                                          2
121 months and that the Government would move to reduce his

sentence by as much as 65%.                  Anderson asserts that it was not

until the Rule 11 hearing that he learned of the Government’s

notice   under       21    U.S.C.       § 851     (2006)       and    the       twenty     year

mandatory minimum sentence.

            Anderson further claims that the Government breached

the plea agreement because it (1) filed the § 851 notice and

supported    the       aggravating       enhancements         to    his    offense       level;

(2) did not support a total offense level of twenty-nine; and

(3)   failed      to      move    for    a   downward          departure        under     U.S.

Sentencing Guidelines Manual § 5K1.1.

            It      is    well    established          that    claims      of    ineffective

assistance     of    counsel      will    not     be    reviewed      on    direct       appeal

unless      the        appellate         record         conclusively            demonstrates

ineffective assistance.             United States v. Benton, 523 F.3d 424,

435 (4th Cir. 2008).               The record in this instance falls far

short of supporting Anderson’s ineffective assistance of claims.

Accordingly, we will not review the claims.

            Anderson        did    not    claim        in     the    district      court    at

sentencing that the Government breached the plea agreement, so

we review for plain error.                Puckett v. United States, 556 U.S.

129, 133-34 (2009).               To succeed on this claim, Anderson must

establish “(1) an error, (2) that is plain, (3) that affects the

defendant’s substantial rights, and (4) that seriously affects

                                             3
the    fairness,       integrity,    or   public   reputation     of    judicial

proceedings.”      United States v. Dawson, 587 F.3d 640, 645 (4th

Cir. 2009).        We conclude that the record fails to show that

there was a breach of any kind by the Government.                 Accordingly,

there was no error, much less plain error.

            Accordingly, we affirm the conviction and sentence. 2

We    dispense   with     oral   argument     because   the   facts    and   legal

contentions      are    adequately   presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




       2
       Anderson also contends that the appeal waiver that was in
the plea agreement should not be enforced.          Because the
Government is not seeking to enforce the appeal waiver, this
claim is moot.



                                          4